Case: 20-20372     Document: 00515771970         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-20372                           March 9, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Brooke Pearce; Justina Garcia,

                                                           Plaintiffs—Appellees,

                                       versus

   FBI Agent Doe,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-3196


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Per Curiam:*
          The allegations in this case are indisputably tragic—a kidnapping
   victim lost his life at the hands of an FBI agent who tried to rescue him. The
   question presented is whether those allegations state a claim under the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20372         Document: 00515771970                Page: 2       Date Filed: 03/09/2021




                                           No. 20-20372


   Fourth Amendment sufficient to overcome the agent’s qualified immunity.
   The district court said yes. But the law says no. We reverse. 1
                                                  I.
             Because this case is still at the pleading stage, the following recitation
   comes from the plaintiffs’ allegations. See Sewell v. Monroe City Sch. Bd., 974
   F.3d 577, 581 (5th Cir. 2020).
             Ulises Valladares and his twelve-year-old son U.V. were at home
   when two men entered and demanded information about Ulises’s brother.
   The assailants bound and gagged Ulises and U.V. with duct tape. Then they
   kidnapped Ulises and left U.V. behind. U.V. managed to escape to a
   neighbor’s house and reported the situation to local law enforcement. The
   FBI assisted the kidnapping investigation.
             One day into the FBI’s investigation, Ulises’s brother received a
   ransom call from the kidnappers. Law enforcement traced the call and used
   it to predict Ulises’s location. A team of FBI agents including Agent Doe
   approached a home with their guns drawn and confirmed Ulises was bound
   inside. Agent Doe broke a window during the approach and pointed his gun
   through the opening. The gun discharged, and a bullet struck and killed
   Ulises.
             Ulises’s mother and sister (“Plaintiffs”) sued in federal district court.
   Their Third Amended Complaint included an illegal-search-and-seizure
   claim against Agent Doe under Bivens v. Six Unknown Federal Narcotics
   Agents, 403 U.S. 388 (1971), and the Fourth Amendment. It also included



             1
             Judge Higginbotham would remand with instructions that the district court
   consider ordering the plaintiffs to file a reply tailored to qualified immunity. See Schultea v.
   Wood, 47 F.3d 1427 (5th Cir. 1995) (en banc).




                                                  2
Case: 20-20372      Document: 00515771970          Page: 3    Date Filed: 03/09/2021




                                    No. 20-20372


   state-law claims against Doe and the kidnappers, as well as a claim against the
   United States under the Federal Tort Claims Act.
          Agent Doe moved to dismiss all claims against him under Federal Rule
   of Civil Procedure 12(b)(6). Doe argued that Bivens did not provide a cause
   of action, that the complaint failed to plead a plausible Fourth Amendment
   violation, and that Doe was entitled to qualified immunity in any event.
          The district court disagreed and denied the motion to dismiss. It
   acknowledged “the lack of specific detailed facts” in the complaint and
   recognized that Agent Doe could have fired his weapon out of mere
   “negligence.” But it held the factual paucity did not matter “because the
   evidence shows that a homicide was committed by Agent Doe.” The district
   court rejected Doe’s Bivens and Fourth Amendment arguments because
   “[c]learly, a person has a right under the federal Constitution to not be
   murdered.” And it rejected Doe’s qualified-immunity argument because “all
   reasonable officers would have known that the act of ‘blindly’ shooting
   through a window at an unidentified person[] violates the Constitution.”
          Agent Doe timely noticed an interlocutory appeal.
                                         II.
          We have jurisdiction to review the district court’s denial of qualified
   immunity under the Supreme Court’s collateral-order doctrine. See Ashcroft
   v. Iqbal, 556 U.S. 662, 671–72 (2009). Our jurisdiction also extends to legal
   issues “that are directly implicated by the defense of qualified immunity.”
   Garcia de la Paz v. Coy, 786 F.3d 367, 371 (5th Cir. 2015) (quotation omitted).
   Such issues include “whether to recognize new Bivens claims,” id. (citing
   Wilkie v. Robbins, 551 U.S. 537, 549 n.4 (2007)), and “whether [a] complaint
   has the heft to state a claim,” Iqbal, 556 U.S. at 674 (quotation omitted). Both
   those issues matter here. We address each in turn.




                                          3
Case: 20-20372      Document: 00515771970           Page: 4   Date Filed: 03/09/2021




                                     No. 20-20372


                                          A.
          The Supreme Court has told us that the availability of a Bivens claim
   is a question “‘antecedent’ to . . . other questions” like the existence of a
   constitutional violation or the applicability of qualified immunity. Hernandez
   v. Mesa, 137 S. Ct. 2003, 2006 (2017) (per curiam) (quoting Wood v. Moss, 572
   U.S. 744, 757 (2014)). Agent Doe addressed this antecedent question in his
   motion to dismiss. The district court rejected Agent Doe’s Bivens argument.
   So one might reasonably expect that it would be part of Doe’s appeal. See
   Oliva v. Nivar, 973 F.3d 438, 442 (5th Cir. 2020) (noting Bivens “was the
   product of an ‘ancien regime’ that freely implied rights of action” and that
   “ended long ago” (quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017)), pet.
   for cert. filed (Jan. 29, 2021) (No. 20-1060).
          Inexplicably, Agent Doe did nothing to raise the Bivens problem in our
   court. So we do not reverse the district court on that ground. Cf. Iqbal, 556
   U.S. at 675 (questioning the availability of a Bivens claim before “assum[ing]
   without deciding[] that respondent’s First Amendment claim is actionable
   under Bivens” because “Petitioners d[id] not press th[e] argument” on
   appeal). We therefore proceed to ask whether Plaintiffs adequately pleaded a
   claim under the Fourth Amendment.
                                          B.
          Under Federal Rule of Civil Procedure 8(a)(2), a complaint “must
   contain . . . a short and plain statement of the claim showing that the pleader
   is entitled to relief.” The Supreme Court has interpreted that language to
   require pleadings that “contain sufficient factual matter, accepted as true, to
   ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is
   plausible on its face when “the plaintiff pleads factual content that allows the
   court to draw the reasonable inference that the defendant is liable for the




                                           4
Case: 20-20372      Document: 00515771970           Page: 5   Date Filed: 03/09/2021




                                     No. 20-20372


   misconduct alleged.” Id. Plausibility does not require “detailed factual
   allegations,” but “labels and conclusions,” “formulaic recitation[s],” and
   “naked assertions devoid of further factual enhancement” will not do. Id.
   (quotations omitted). Pleading facts that are “merely consistent with” a
   defendant’s liability is also insufficient. Twombly, 550 U.S. at 557.
          To plausibly state a claim for excessive force in violation of the Fourth
   Amendment, Plaintiffs must allege an intentional seizure (among other
   things). See Brower v. County of Inyo, 489 U.S. 593, 596–97 (1989)
   (determining from the original public meaning of the Fourth Amendment
   that a “seizure” occurs “only when there is a governmental termination of
   freedom of movement through means intentionally applied” (emphasis in
   original)); Gorman v. Sharp, 892 F.3d 172, 173–74 (5th Cir. 2018) (reversing
   the district court’s denial of qualified immunity to a defendant who
   accidentally shot a fellow agent because “there is no Fourth Amendment
   violation in the absence of intentional conduct”); Childress v. City of Arapaho,
   210 F.3d 1154, 1157 (10th Cir. 2000) (holding that police “did not ‘seize’
   plaintiffs within the meaning of the Fourth Amendment” when they
   accidentally shot the hostages while making “every effort to deliver them
   from unlawful abduction”). If the Plaintiffs allege a violation of the Fourth
   Amendment, then we must consider whether they allege a violation of clearly
   established law sufficient to overcome FBI Agent Doe’s qualified immunity.
   See Pearson v. Callahan, 555 U.S. 223, 243–45 (2009).
          Here, the only plausible reading of the allegations is that Doe
   accidentally shot Ulises while trying to help him by ending the hostage
   situation. Such accidental conduct does not result in a Fourth Amendment
   seizure. See Brower, 489 U.S. at 596; Gorman, 892 F.3d at 175; Childress, 210
   F.3d at 1157. As a result, Plaintiffs have not alleged a violation of the Fourth
   Amendment. And even if arguendo Plaintiffs could allege a violation of the
   Fourth Amendment, cf. Milstead v. Kibler, 243 F.3d 157, 163–64 (4th Cir.



                                          5
Case: 20-20372         Document: 00515771970                Page: 6       Date Filed: 03/09/2021




                                           No. 20-20372


   2001), abrogated on other grounds by Pearson, 555 U.S. at 235, they have not
   come close to doing so in a way that overcomes Agent Doe’s qualified
   immunity.
           We REVERSE the district court’s denial of qualified immunity and
   REMAND with instructions to dismiss Plaintiffs’ Fourth Amendment
   claim. 2




           2
            Plaintiffs filed a motion to dismiss Agent Doe’s appeal as frivolous. As explained
   above, the appeal is not frivolous. In fact, it is meritorious. Plaintiffs’ motion to dismiss is
   therefore DENIED. Plaintiffs also filed a motion for attorney’s fees. That motion is
   DENIED.




                                                  6